   Case: 1:18-cv-06790 Document #: 24 Filed: 11/23/18 Page 1 of 3 PageID #:563




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS

MAYUKO HOLWILL, Individually and on    x
Behalf of All Others Similarly Situated,
                                       : Case No. 1:18-cv-06790
                                       :
            Plaintiff,                 :
                                       :
      v.                               :
                                       :
ABBVIE INC. RICHARD A. GONZALEZ, :
and WILLIAM J. CHASE,                  :
                                       :
            Defendants.                :
                                       :
–––––––––––––––––––––––––––––––––––––– x

DECLARATION OF CHRISTOPHER F. MORIARTY IN SUPPORT OF THE MOTION
  OF METZLER ASSET MANAGEMENT GMBH FOR APPOINTMENT AS LEAD
 PLAINTIFF AND APPROVAL OF LEAD PLAINTIFF’S SELECTION OF COUNSEL
     Case: 1:18-cv-06790 Document #: 24 Filed: 11/23/18 Page 2 of 3 PageID #:564




        I, Christopher F. Moriarty, declare as follows:

        1.      I am an attorney duly licensed to practice before all of the courts of the State of

Illinois and this Court. I am an attorney with the law firm of Motley Rice LLC, counsel for

proposed Lead Plaintiff Metzler Asset Management GmbH (“Metzler”), and proposed Lead

Counsel for the class in the above-captioned action. I make this declaration in support of Metzler’s

Motion for Appointment as Lead Plaintiff and Approval of Lead Plaintiff’s Selection of Counsel.

I have personal knowledge of the matters stated herein and, if called upon, I could and would

competently testify thereto.

        2.      Attached hereto are true and correct copies of the following exhibits:

        Exhibit A:       Metzler’s sworn Certification1;

        Exhibit B:       Chart of Metzler’s Estimated Losses;

        Exhibit C:       Notice of pendency of class action published in Business Wire, a national
                         business-oriented wire service, on October 9, 2018;

        Exhibit D:       Motley Rice’s firm resume; and

        Exhibit E:       Metzler’s Motion and Supporting Documents in Pippins v. AbbVie Inc., No.
                         2:18-CV-08225 (C.D. Cal. Sep. 21, 2018).

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed this 23rd day of November, 2018, at Charleston, South

Carolina.

                                                               s/ Christopher F. Moriarty
                                                                Christopher F. Moriarty




1
  Metzler submits the certification it timely submitted with its motion in Pippins v. AbbVie Inc., No. 2:18-
CV-08225 (C.D. Cal. Sep. 21, 2018). As soon as practicable, Metzler will submit an updated certification
to reflect the fact that it sought to serve as a lead plaintiff in that action. The updated certification will
otherwise be identical.

                                                                                                            1
    Case: 1:18-cv-06790 Document #: 24 Filed: 11/23/18 Page 3 of 3 PageID #:565




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2018, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system which will send a Notice of

Electronic Filing to all counsel of record.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on November 23, 2018.


                                                s/ Christopher F. Moriarty__________
                                                Christopher F. Moriarty
